UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1910



In re:   JERRY WAYNE SHARPE,



                Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:14-ct-03269-F)


Submitted:   October 20, 2015                Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerry Wayne Sharpe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerry Wayne Sharpe petitions for a writ of mandamus seeking

an   order      compelling      the    district    court      to      issue    an   order

requiring that Judge L. Todd Burke of the Yadkin County Superior

Court    hold     an   evidentiary       hearing      on   his     claim      of    actual

innocence.       We conclude that Sharpe is not entitled to mandamus

relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).               Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     This court does not have jurisdiction to grant mandamus

relief against state officials.                 Gurley v. Superior Court of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969).

     Accordingly, although we grant leave to proceed in forma

pauperis,    we     deny      the   petition    for    writ      of    mandamus.        We

dispense     with      oral     argument    because        the     facts      and    legal

contentions      are   adequately       presented     in    the    materials        before

this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                           2